DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-9 are presented for examination. Applicant filed an election without traverse on 1/10/2022 electing Group I (claims 1-9) and withdrawing Group II (claims 10-17) and Group III (claims 18-20) from consideration. 

Claim Objections



Claim 1 is objected to because of the following recitation: “the message transmitter configured to transmit the second message using a p2p protocol.” Applicant should write out the claim element “p2p” in the first instance followed by the abbreviation as in “(p2p)” as follows: “the message transmitter configured to transmit the second message using a peer-to-peer (p2p) protocol.”  



Claim 9 is objected to because of the following recitation: “those orders having order identifiers which match with an order identifier from a received second message.” It appears that this “order identifier” is the one and the same order identifier that appears in independent claim 1 which claim 9 depends on. Thus, the recitation should read: “those orders having order identifiers which match with the order identifier from a received second message.”

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Independent claim 1 recites a limitation “the respective market participant” in “wherein upon receipt of both the first and second messages, the one or more market participants can generate a customized order book containing only orders the respective market participant of the one or more market participants is permitted to access or act upon.” There is an insufficient antecedent basis for this limitation in the claim. Dependent claims 2-9 are rejected based on their dependency on independent claim 1. 
Claim Rejections - 35 USC § 101







35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  









The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-9 is a system, which is one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-9 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-9, however, recite an abstract idea of providing information parity in an electronic marketplace. The creation of providing information parity in an electronic marketplace, as recited in the independent claim 1 belongs to certain methods of organizing human activity (i.e., commercial interaction) that are found by the courts to be abstract ideas. The limitations in independent claim 1, which set forth or describe the recited abstract idea, are: “assign the incoming order an order identifier,” “generate a first message comprising at least the order identifier and order data that describes a change of state for the electronic marketplace as a result of the incoming order,” “generate a second message comprising the order identifier,” and “upon receipt of both the first and second messages, the one or more market participants can generate a customized order book containing only orders the respective market participant of the one or more market participants is permitted to access or act upon” steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 1 recites additional limitations: “an order receiver,” “a market data module,” and “a message transmitter.” These additional elements are recited at a high level of generality  such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following claim limitations recite insignificant extra solution activity (for example, data gathering): “receive an incoming order from a market participant,” “transmit the first message using a multicast protocol to a plurality of subscribed market participants in the electronic marketplace,” and “transmit the second message using a p2p protocol to one or more market participants that have a relationship with the market participant.” These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claim 1here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	












Step 2B of the Test: The additional elements of independent claim 1 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[00205] The system 400 includes an order receiver 406 coupled with an electronic communications network, such as the network 126 described above and the match engine 402. The order receiver 406 may be implemented as a separate component or as one or more logic components, e.g. first logic, such as on an FPGA that may include a memory or reconfigurable component to store logic and processing component to execute the stored logic, or as computer program logic, stored in the memory 204, or other non-transitory computer-readable medium, and executable by a processor 202, such as the processor 202 and memory 204 described with respect to Fig. 2, to cause the processor 202 to, or otherwise be operative to receive, via the electronic communications network 126 from an electronic trading terminal 150, 152, 154, 156 of a market participant of a plurality of market participants, an incoming order, e.g. an incoming electronic message including data indicative of an order, to transact a tradeable instrument. The order receiver 406 may also be configured as part of the order processing module 136. []Page 65 of 90 

[00208] The system 400 further includes a market data module 112 coupled with the accounts database 404, match engine 402, and the message transmitter 414. The market data module 112 may be operative to generate financial messages for public or private consumption. [] The market data module 112 may be implemented as a separate component or as one or more logic components, e.g. second logic, such as on an Page 67 of 90 FPGA that may include a memory or reconfigurable component to store logic and processing component to execute the stored logic, or as computer program logic, stored in the memory 204, or other non-transitory computer-readable medium, and executable by a processor 202, such as the processor 202 and memory 204 described with respect to Fig. 2, to cause the processor 202 to, or otherwise be operative to generate a first message and a second message, the first message including order details from an at least partially unsatisfied incoming order including at least the unique order identifier assigned to the order by the order receiver 406, the first message configured to be multicast via a public feed, the second message including the unique order identifier and configured to be transmitted only to market participants that can access or act upon the at least partially unsatisfied incoming order based on a relationship stored in the accounts database 404.



This is a description of software that render general-purpose computer operational. Further, the elements of transmitting and receiving information to and from a user device amount to no more than mere instructions to apply the exception using generic computer. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting and receiving information to and from a user device were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claim 1 receive or transmit data over a network in a merely generic manner. The courts have recognized storing and receiving functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claim 1 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides 
Conclusion of Step 2B Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-9 depend on independent claim 1. The elements in dependent claims 2-9, which set forth or describe the abstract idea, are: “the message transmitter is configured to synchronize transmission of the first message and the second message” (claim 2 – further limiting the abstract idea), “the message transmitter is further configured to synchronize transmission of the first message and the second message by delaying transmission of the first message until the second message has been transmitted” (claim 3 – further limiting the abstract idea), “the order receiver is configured to assign the order identifier to the market participant prior to an open of the electronic marketplace; the market data module is configured to generate the second  message; and the message transmitter is configured to transmit the second message to the one or more market participants prior to the open of the electronic marketplace” (claim 4 –  “assigning” and “generating” steps are further limiting the abstract idea, “transmitting” step is insignificant extra solution activity), “the order receiver is configured to assign a range of order identifiers to the market participant” (claim 5 – further limiting the abstract idea), “the order receiver is configured to randomly assign the order identifier to the market participant” (claim 6 – further limiting the abstract idea), “the relationship is a credit relationship” (claim 7 – further limiting the abstract idea), “an accounts database configured to store and update credit relationship data between markets participants in the 
Conclusion of Dependent Claims Analysis: Dependent claims 2-9 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-9 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103
















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Gulubovsky (2017/0103460 A1) in view of Maxemchuk (2002/0120837 A1), and further in view of Shaffer (2009/0285220 A1).



As to claim 1, Gulubovsky shows an order receiver configured to receive an incoming order from a market participant and assign the incoming order an order identifier (Gulubovsky: page 3, ¶ 28); a market data module configured to generate a first message comprising at least the order identifier and order data that describes a change of state for the electronic marketplace as a result of the incoming order, the market data module further configured to generate a second message comprising the order identifier (Gulubovsky: page 4, ¶ 34); and a message transmitter configured to transmit the first message and the second message (Gulubovsky: page 4, ¶ 34), wherein upon receipt of both the first and second messages, the one or more market participants can generate a customized order book containing only orders the respective market participant of the one or more market participants is permitted to access or act upon (Gulubovsky: page 12, ¶ 102). 
	Gulubovsky does not show transmitting the first message using a multicast protocol to a plurality of subscribed market participants in the electronic marketplace. Maxemchuk shows transmitting the first message using a multicast protocol to a plurality of subscribed market participants in the electronic marketplace (Maxemchuk: page 3, ¶ 41; and page 4, ¶ 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gulubovsky by transmitting the first message using a multicast protocol to a plurality of subscribed market participants in the electronic marketplace of Maxemchuk in order to promote information and trading fairness (Maxemchuk: page 4, ¶ 54).
	Gulubovsky in view of Maxemchuk does not show transmitting the second message using a p2p protocol to one or more market participants that have a relationship with the 
    
As to claim 2, Gulubovsky in view of Maxemchuk, and further in view of Shaffer, shows all the elements of claim 1. Gulubovsky also shows that the message transmitter is configured to synchronize transmission of the first message and the second message (Gulubovsky: page 5, ¶ 47).  

As to claim 3, Gulubovsky in view of Maxemchuk, and further in view of Shaffer, shows all the elements of claim 2. Gulubovsky also shows that the message transmitter is further configured to synchronize transmission of the first message and the second message by delaying transmission of the first message until the second message has been transmitted (Gulubovsky: page 5, ¶ 47).  

As to claim 4, Gulubovsky in view of Maxemchuk, and further in view of Shaffer, shows all the elements of claim 1. Gulubovsky also shows that the order receiver is configured to assign the order identifier to the market participant prior to an open of the electronic 

As to claim 5, Gulubovsky in view of Maxemchuk, and further in view of Shaffer, shows all the elements of claim 4. Gulubovsky also shows that the order receiver is configured to assign a range of order identifiers to the market participant (Gulubovsky: page 3, ¶ 28).  

As to claim 6, Gulubovsky in view of Maxemchuk, and further in view of Shaffer, shows all the elements of claim 4. Gulubovsky also shows that the order receiver is configured to randomly assign the order identifier to the market participant (Gulubovsky: page 3, ¶ 28).  

As to claim 7, Gulubovsky in view of Maxemchuk, and further in view of Shaffer, shows all the elements of claim 1. Gulubovsky also shows that the relationship is a credit relationship (Gulubovsky: page 11, Table 4 “Settlement Date”). 
 
As to claim 8, Gulubovsky in view of Maxemchuk, and further in view of Shaffer, shows all the elements of claim 7. Gulubovsky also shows that an accounts database configured to store and update credit relationship data between markets participants in the electronic marketplace (Gulubovsky: page 11, Table 4). 
 


As to claim 9, Gulubovsky in view of Maxemchuk, and further in view of Shaffer, shows all the elements of claim 1. Gulubovsky also shows that the customized order book is generated by the respective market participant via selection, from an order book which comprises all orders generated from a plurality of market data, of those orders having order identifiers which match with an order identifier from a received second message (Gulubovsky: page 12, ¶ 102).

Conclusion

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619